

116 HR 8448 IH: To prohibit certain signatures on checks and notices issued by the Department of the Treasury, and for other purposes.
U.S. House of Representatives
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8448IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2020Mr. Cohen introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo prohibit certain signatures on checks and notices issued by the Department of the Treasury, and for other purposes.1.Signatures on checks and notices, etc., by the Department of the TreasuryAny check issued to an individual by the Department of the Treasury pursuant to section 6428 of the Internal Revenue Code of 1986, and any notice issued pursuant to section 6428(f)(6) of such Code, may not be signed by or otherwise bear the name, signature, image or likeness of the President, the Vice President or any elected official or cabinet level officer of the United States, or any individual who, with respect to any of the aforementioned individuals, bears any relationship described in subparagraphs (A) through (G) of section 152(d)(2) of the Internal Revenue Code of 1986.